DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1; 2, 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barczak et al. U.S. Patent No. 10,699,475 in view of Gannett U.S. Patent No. 6,118,452 and Morgan, III et al. U.S. Patent No. 6,756,989.  
Re:  claim 1, Barczak teaches 
1. (Currently Amended) A method for rendering an image in a graphics processing system, the method comprising:   calculating texture coverage data for at least a portion of an image during an image coverage pass using a rendering pipeline; (“A visibility pass 4500 is initially performed on the image data 4590 and the texel mask 4505 is updated based on the results of the visibility pass 4500… the visibility pass calculates depth information for different graphics objects/surfaces and uses this information to determine whether the object/surface is visible (i.e., not occluded by another object)… the texel mask 4505 is updated to indicate visible texels which should be shaded.  The indication may be written at a coarser granularity than individual texels.  For example… texels are grouped into 4x4 texel, 8x8 texel or 16x16 texel (or any other size) tiles and if any texel within such a tile is visible, then the tile is marked as visible… as soon as any one of the bits of the texel mask 4505 is set, the X-bit 4501 is also set, to indicate that at least one texel or block of texels needs to be shaded.”; Barczak, col. 58, lines 4-21, Figs. 8 and 45)
Figs. 8 and 45 illustrate the graphics rendering pipeline.  A visibility pass (image coverage pass) is performed that calculates depth information for texels to determine which texels are visible (texture coverage data).  
generating rendered texture data during a texture rendering pass in texture space based on the texture coverage data using of the rendering pipeline; (“A shader dispatcher 4508 initially reads the S-bit 4501 before dispatching any shaders… If the S-bit is set, then the shader dispatcher reads the texel mask values to perform conditional shader dispatch operations – dispatching shaders for those texels or blocks of texels which are visible… the shaders are dispatched across one or more of the execution units (EUs) 5051-5053, N and the results of the operations stored to memory for subsequent operations… If the S bit is set… then this indicates that at least some of the pixels are visible.  Consequently, the texels associated with the texel mask cannot be ignored.  Thus, in the resolve and shading passes, the texture mask is resolved at 4604 and shading threads are conditionally dispatched at 4605 to shade the visible pixels.”; Barczak, col. 58, lines 22-35, lines 60-65, Fig. 46) 
Shaders are dispatched to shade visible textures (texture rendering pass in texture space on the texture coverage data) using shaders and execution units of the pipeline.  
Barczak teaches and rendering the image based on the rendered texture data using the rendering pipeline; (“… the dispatcher 4508 and EUs 5051-5053 operate to perform adaptive multi-frequency shading (AMFS) in which different shading rates are used for different regions of the image… ”; Barczak, col. 58, lines 32-39, Figs. 8 and 45)
The visible texels are being shaded at different shading rates for different regions of the image.  Barczak is silent, however, Gannett teaches rendering the image or scene to a frame buffer or display screen.  (“… the fragment operations processing stage 118 implements the visibility pretest apparatus and methodology of the present invention to provide a technique for high efficiency processing of fragments by the graphics pipeline 150.  Once the fragment has been thoroughly processed, it is drawn into an appropriate, frame buffer as a pixel to be rendered on the video display screen… Upon receipt of the fragments from the rasterization processing stage 164, the visibility pretest module 202 may process the fragments in a manner described below to determine whether the fragments will be subsequently rendered on the display screen… the first operation which may be encountered in the fragment operations stage 168, is texturing wherein a texel (texture element) is generated by the texel generation module 204 from texture memory 206 for each fragment and applied to the fragment at texture application module 208… For each pixel on the screen, a depth buffer keeps track of the distance between the viewpoint and the object occupying the pixel.  The depth buffer test performed in operational module 222 uses the depth buffer for hidden-surface elimination… In this way, after an entire scene has been rendered, all the objects that are not obscured by other items remain.”; Gannett, col. 7, line 67-col. 8, line 7, col. 8, lines 34-38, lines 43-47, col. 9, lines 34-42, Fig. 1B-2)
A depth test is performed for each pixel.  And, when the entire scene is rendered to the display, only the visible objects/pixels/texels are rendered.  Therefore, it would have 
Barczak is silent, however, Morgan teaches wherein:  the rendering pipeline comprises one or more hardware resources; (“The filtering process of the present invention can be performed either by conducting multiple passes through a graphics pipeline having a single texture unit…  Hardware 160 can be any hardware, graphics hardware, or graphics pipeline…”; Morgan, col. 3, lines 62-66, col. 4, lines 59-65,)
The graphics pipeline (rendering pipeline) is a hardware pipeline with multiple hardware resources, including a texture unit.  
the image coverage pass comprises a first pass using the one or more hardware resources of the rendering pipeline to calculate the texture coverage data; (“During a first pass through the graphics pipeline of graphics system 800… a first set of texture coordinates corresponding to the texture coordinates for texel 630E is generated by texture coordinate generator 836 based on the rendering data received in step 202… Next… during a first pass through the graphics pipeline of graphics system 80, texture unit 838 is used to obtain a filtered texture sample from the texture image 300.”; Morgan col. 10, lines 15-20, lines 33-35, Fig. 8)
The graphics pipeline is a hardware pipeline with hardware resources such as a texture unit.  During a first pass through the graphics pipeline (image coverage pass), a first set of texture coordinates is generated (calculate the texture coverage data).  Then, a 
the texture rendering pass comprises a second pass using the one or more hardware resources of the rendering pipeline to generate the rendered texture data. (“… during a second pass through the graphics pipeline of graphics system 800… a second set of texture coordinates corresponding to the texture coordinates for texel 630A is generated by texture coordinate generator 836 based on the rendering data received in step 202… Next… during a second pass through the graphics pipeline of graphics system 800, texture unit 838 is used to obtain a filtered texture sample from texture image 300 based on the texture coordinates for texel 630A… the texture sample obtained in step 206 during the first pass through the graphics pipeline, which is stored in frame buffer 840, is blended with the texture sample obtained in step 206 during the second pass through the graphics pipeline… the texture sample produced in step 208 is stored in frame buffer 840.”; Morgan, col. 10, line 62-col. 11, line 4, col. 11, lines 10-15, lines 20-24, Fig. 8)
During the second pass through the graphics pipeline (texture rendering pass), a second set of texture coordinates is generated.  Then a second texture sample is generated based on the coordinates, blended with the first texture sample from the first pass and stored in frame buffer for display (generate the rendered texture data).  Morgan can be combined with Barczak such that, the texture operations of Morgan are included in the pipeline of Barczak.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of the rendering pipeline comprises one or more hardware resources; the image coverage pass comprises a first pass using the one or more to calculate the texture coverage data; the texture rendering pass comprises a second pass using the one or more hardware resources of the rendering pipeline to generate the rendered texture data, in order to permit any application running on a computer system to significantly increase the performance of the systems graphics hardware, as taught by Morgan (col. 5, lines 16-20)   
Re:  claim 2, Barczak is silent, however, Gannett teaches 
2. (Original) The method of claim 1, wherein at least a portion of the texture coverage data is calculated by a texture unit in response to a query. (“… when performing a visibility pretest operation of the present invention, the span is traversed twice.  The span is traversed once during the processing performed by the visibility pretest module 202 to determine whether the fragment will be rendered to the video display screen.  The span is traversed a second time during the subsequent per-fragment operations, and only for those spans which have at least one visible fragment… The visibility pretest controller 308 sets or clears the bit in the mask 318 associated with each fragment in accordance with whether the fragment passed or failed all of the visibility pretests incorporated in the pretest modules 301… the process controller 322 access the span flags array 310 and the visibility mask 318 to control the processing of subsequent fragment operations such as the texel generation module 204 and other per-fragment operations modules included in the fragment operations processing stage 118.”; Gannett, col. 13, line 65-col. 14, line 5, Figs. 1B and 2)
The visibility pretest operation is performed in response to a query for the value in the visibility bit in the mask associated with each fragment, in order to control subsequent 
Re:  claim 3, Barczak is silent, however, Gannett teaches
3. (Original) The method of claim 1, further comprising storing at least a portion of the texture coverage data in a hardware resource of the rendering pipeline. (“In the fragment operations processing stage 168, a series of optional operations are performed that may alter or eliminate fragments… the fragment operations processing stage… implements the visibility pretest… Once the fragment has been thoroughly processed, it is drawn into an appropriate, frame buffer as a pixel to be rendered on the video display screen… Upon receipt of the fragments from the rasterization processing stage 164, the visibility pretest module 202 may process the fragments in a manner described below to determine whether the fragments will be subsequently rendered on the display screen… the first operation which may be encountered in the fragment operations stage 168, is texturing wherein a texel (texture element) is generated by the texel generation module 204 from texture memory 206 for each fragment and applied to the fragment at texture application module 208 ”; Gannett, col. 7, line 64-col. 8, line 7, col. 8, lines 34-38, lines 43-47, Figs. 1B-2)
Fig. 1B illustrates that once the visibility pretest has been completed and the fragment has been processed by fragment operations 168 (including texel generation (texture 
Re:  claim 14, Barczak is silent, however, Gannett teaches
14. (Original) The method of claim 1, wherein the texture coverage data is used to limit surviving rasterization coverage during the texture rendering pass. (“The fragment operations processing stage 168 contains a number of operational modules which together determine how and whether each fragment is drawn as a pixel into the frame buffer 232… Upon receipt of the fragments from the rasterization processing stage 164, the visibility pretest module 202 may process the fragments in a manner described below to determine whether the fragments will be subsequently rendered on the display screen… the first operation which may be encountered in the fragment operations stage 168, is texturing wherein a texel (texture element) is generated by the texel generation module 204 from texture memory 206 for each fragment and applied to the fragment at texture application module 208.… For each pixel on the screen, a depth buffer keeps track of the distance between the viewpoint and the object occupying the pixel.  The depth buffer test performed in operation module 222 uses the depth buffer for hidden-surface elimination.  If a new candidate color for a pixel appears, it is drawn only if the corresponding object is closer than the previous object with which the pixel was associated. In this way, after an entire scene has be rendered, all the objects that are obscured by the other items remain.”; Gannett, col. 8, lines 23-26, lines 34-38, lines 43-47, col. 9, lines 34-42, Fig. 1B-2)
The rasterization stage sends fragments to the fragment operations processing stage, which performs a visibility pretest module to determine whether the fragments (coverage data) will be rendered to the display screen.  Texels are generated for each pixel.  Then, a depth buffer test is performed on the pixels.  The scene is rendered with visible (unobscured) pixels. The depth buffer test limits the rasterization coverage of the fragments during the fragments operations processing stage (texture rendering pass).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of the texture coverage data is used to limit surviving rasterization coverage during the texture rendering pass, in order to identify a fragment as being visible or non-visible thereby reducing costs associated with redundant hardware and software as well as processing time, as taught by Gannett. (col. 11, lines 33-45)  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Gannett and Morgan as applied to claim 1 above, and further in view of Seiler U.S. Pub. No. 2020/0143580.  
Re:  claim 4, Barczak is silent, however, Seiler teaches 
4. (Original) The method of claim 1, further comprising storing at least a portion of the texture coverage data in a hierarchical data structure.  (“Once it is determined that a particular surface is visible from a tile, colors for pixels within the tile may be sampled from the texture of the surface… the system may use a multi-level memory architecture including 16 independent texel buffer blocks for texel buffer.  The system may use a pre-determined texel storage pattern to store 4x4 texels in regions in the 16 independent quad buffer blocks that can be addressed separately and can be readout parallelly (e.g., in one operation)”; Seiler, [0005])
Visible regions of texels, such as 4x4 regions of texels (texture coverage data), are store in a multi-level memory architecture (hierarchical data structure) including 16 independent texel buffer blocks for a texel buffer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of storing at least a portion of the texture coverage data in a hierarchical data structure, in order to reduce resource usage and processing time by accessing the 4x4 texels region in one read operation and parallelly sampling all the texels that are needed to determine the four pixel values (rather than sequentially access four quads), as taught by Seiler ([0005])  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Gannett and Morgan as applied to claim 1 above, and further in view of Rasmusson et al. U.S. Pub. No. 2009/0160857.  
Re:  claim 5, Barczak is silent, however, Rasmusson teaches
5. (Original) The method of claim 1, further comprising storing at least a portion of the texture coverage data in a compressed data structure. (“In the process of rendering an image, a given tile, or a single pixel on a tie, may be drawn over several times… a “Z-buffer” or depth buffer may be used to keep track of which triangle is on top… the updated first image array tiles are stored, e.g., in external RAM, for later use as texture, as shown at block 515.  The image array tiles are stored in compressed form.  Later, during real-time rendering of a second image array, tiles from the stored, compressed image array may be retrieved for use as a texture, as shown at block 520.”; Rasmusson, [0039], [0041], Figs. 4-5)
The depth buffer is used to keep track of which triangles are on top (visible).  The resulting image array tiles are stored in compressed form in RAM (compressed data structure) and are later retrieved as texture (texture coverage data).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature storing at least a portion of the texture coverage data in a compressed data structure, in order to render all or part of an image to a buffer using buffer compression and decompression algorithms, and then immediately use the buffer as compressed texture, thereby providing substantial bandwidth savings, as taught by Rasmusson. ([0035])  
Claims 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Gannett and Morgan as applied to claim 3 above, and further in view of Baker et al. U.S. Patent No. 6,434,649.  
Re:  claim 6, Barczak is silent, however, Baker teaches
6. (Original) The method of claim 3, wherein the texture coverage data is stored in a color processing unit. (“Fig. 22 illustrates 3D triangle rasterizer 607 in a rasterization mode… A color interpolator 618 is coupled to format converter 632, and is configured to obtain color coordinates of pixels within a triangle by employing an interpolation method… 3D triangle rasterizer 607 rasterizes inside of a given triangle by interpolation.  By employing the Z-buffering only the results of visible triangles or portions thereof are stored in texture coordinate tile 624 and color tile 626… color tile 626 defines a data structure that stores RGBA shading colors for visible pixels.  Thus, the texture and color information provided after the rasterization relates to visible pixels…”; Baker, col. 44, lines 42-43, lines 53-55, col. 45, lines 40-44, lines 53-56, Fig. 22)
Z-buffering results in only the visible portions (including texture coverage data) of the triangle being stored in color tile.  The rasterizer is considered to be the color processing unit and the color tile is considered to be a buffer of the rasterizer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of the texture coverage data is stored in a color processing unit, in order to perform 3D graphics with substantially reduced bandwidth delays, as taught by Baker. (col. 40, lines 42-47)  
Re:  claim 7, Barczak is silent, however, Baker teaches
7. (Original) The method of claim 3, wherein the texture coverage data is stored in a tile buffer. (“3D triangle rasterizer 607 includes a texture coordinates interpolator 636 which is configured to obtain texture coordinate data of pixels within a triangle by employing an interpolation process… 3D triangle rasterizer 607 rasterizes inside of a given triangle by interpolation.  By employing the Z-buffering only the results of visible triangles or portions thereof are stored in texture coordinate tile 624 and color tile 626… As a result, texture coordinate tile 624 stores texture-related information such as texture map address and size, and texture coordinates for a tile.”; Baker, col. 44, lines 49-53, col. 45, lines 40-44, lines 48-50, Fig. 22)
Z-buffering results in only the visible portions (including texture coverage data) of the triangle being stored in the texture coordinate tile (tile buffer).  Therefore, it would have 
Re:  claim 8, Barczak is silent, however, Baker teaches 
8. (Original) The method of claim 3, wherein the texture coverage data is stored in a cache. (“… 3D triangle rasterizer 607 rasterizes inside of a given triangle by interpolation.  By employing the Z-buffering only the results of visible triangles or portions thereof are stored in texture coordinate tile 624 and color tile 626... Data cache 108 employs address map buffer 660, texture coordinate tile 624 and color tile 662 during the texture address generation as performed by 3D texture controller 609… In response to the information provided by data cache 108, 3D texture controller 609 calculates memory addresses of necessary texels.  Then, 3D texture controller 609 looks up cache tag 666 to check if the texel is in a predetermined portion of data cache 108 referred to as texture cache 667.  If the cache hits, 3D texture controller 609 stores the cache address into another data structure on the data cache 108 referred to as address map 660.”; Baker, col. 45, lines 39-44, col. 46, lines 1-4, lines 10-17, Fig. 23)
Z-buffering results in only the visible portions (including texture coverage data) of the triangle being stored in the texture coordinate tile of the data cache.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of the texture coverage data is stored in a cache, in order to perform 3D graphics with substantially reduced bandwidth   
Claims 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Gannett and Morgan as applied to claims 1 and 3 above, and further in view of Markovic et al. U.S. Pub. No. 2008/0001956.  
Re:  claim 9, Barczak is silent, however, Markovic teaches 
9. (Original) The method of claim 3, wherein the texture coverage data is stored in a multiple render target (MRT). (“At the output merger (OM), the final step in the logical graphics pipeline 384’-1, other pixel processing functions can be performed to render the final pixels.  These functions can include, for example, binding of output resources (render targets), modifying pixel color values with a scissor test, visibility determination, through depth bias and/or stencil buffer techniques, or applying functions such as alpha blending or fog, shadowing, bump mapping, environment mapping antialiasing, writing or blending of output(s) to render target(s), which may be one of many resource types, and multiple-element textures.”; Markovic, [0096], Fig. 3)
At the output merger, functions may be performed, such as, visibility determination and writing outputs (texture coverage data) to render targets (multiple render target).  Markovic can be combined with Barczak such that the visibility data of Markovic is the texel coverage data of Barczak.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of the texture coverage data is stored in a multiple render target (MRT), in order to prepare the data for eventual display on a monitor, as taught by 
Re:  claim 10, Barczak is silent, however, Markovic teaches
10. (Original) The method of claim 9, wherein the texture coverage data stored in the MRT comprises multiple coverages. (“At the output merger (OM), the final step in the logical graphics pipeline 384’-1, other pixel processing functions can be performed to render the final pixels.  These functions can include, for example, binding of output resources (render targets), modifying pixel color values with a scissor test, visibility determination, through depth bias and/or stencil buffer techniques, or applying functions such as alpha blending or fog, shadowing, bump mapping, environment mapping antialiasing, writing or blending of output(s) to render target(s), which may be one of many resource types, and multiple-element textures.”; Markovic, [0096], Fig. 3)
At the output merger, functions may be performed, such as, visibility determination (of texture coverage data) and writing outputs, such as, multiple element textures (multiple coverages) to render targets.  Markovic can be combined with Barczak such that the visibility data of Markovic is the texel coverage data of Barczak.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of the texture coverage data stored in the MRT comprises multiple coverages, in order to prepare the data for eventual display on a monitor, as taught by Markovic ([0096])  
Re:  claim 11, Barczak is silent, however, Markovic teaches
11. (Original) The method of claim 1, wherein the texture coverage data is calculated for two or more textures. (“At the output merger (OM), the final step in the logical graphics pipeline 384’-1, other pixel processing functions can be performed to render the final pixels.  These functions can include, for example, binding of output resources (render targets), modifying pixel color values with a scissor test, visibility determination, through depth bias and/or stencil buffer techniques, or applying functions such as alpha blending or fog, shadowing, bump mapping, environment mapping antialiasing, writing or blending of output(s) to render target(s), which may be one of many resource types, and multiple-element textures.”; Markovic, [0096], Fig. 3)
At the output merger, functions may be performed, such as, visibility determination and writing outputs (texture coverage data) to render targets.  Markovic can be combined with Barczak such that the visibility data of Markovic is the texel coverage data of Barczak.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of the texture coverage data is calculated for two or more textures, in order to prepare the data for eventual display on a monitor, as taught by Markovic ([0096])  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Gannett and Morgan and Markovic as applied to claim 11 above, and further in view of Seiler.  
Re:  claim 12, Barczak is silent, however, Seiler teaches 
12. (Original) The method of claim 11, wherein the two or more textures are independently addressed. (“… the system may use a multi-level memory architecture including 16 independent texel buffer blocks for texel buffer.  The system may use a pre-determined texel storage pattern to store 4x4 texels in regions in the 16 independent quad buffer blocks that can be addressed separately and can be readout parallelly (e.g., in one operation)”; Seiler, [0005])
Visible regions of texels, such as 4x4 regions of texels (texture coverage data), are store in a multi-level memory architecture (hierarchical data structure) including 16 independent texel buffer blocks for a texel buffer that can be addressed separately (independently addressed).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Barczak by adding the feature of the two or more textures are independently addressed, in order to reduce resource usage and processing time by accessing the 4x4 texels region in one read operation and parallelly sampling all the texels that are needed to determine the four pixel values (rather than sequentially access four quads), as taught by Seiler ([0005])  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Gannett and Morgan and Markovic as applied to claim 11 above, and further in view of Mostak et al. U.S. Patent No. 10,157,442.  
Re:  claim 13, Barczak is silent, however, Mostak teaches
13. (Original) The method of claim 11, wherein at least a portion of the texture coverage data comprises common location data for the two or more textures. (“Depending how the data was portioned, two or more different GPUs may render the exact same pixel location, which will be resolved using the Z-buffer texture.  The Z-buffer texture identifies the height of the pixel so to resolve two pixels in the same pixel location using the Z-buffer texture or textures, the pixel with the highest Z buffer value is selected for the rendering and the other one is not used.”; Mostak, col. 8, lines 23-30)
Two pixels in the same pixel location (common location) are resolved (texture coverage   

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“In setting forth the grounds of rejection, the Office Action alleges at page 4 that Barczak discloses… generating rendered texture data using the rendering pipeline.  However, as discussed during the interview,  this portion of Barczak appears to be describing texture rendering that is performed by execution units 4551, 4553,...N as shown in Fig. 45… which may be characterized as computer resources rather than pipeline components… Moreover, Barczak consistently differentiates between pipelines (e.g., geometry & fixed function pipeline 536 and media pipeline 539 in Fig. 5; geometry pipeline 820 and render output pipeline 870 in Fig. 8) and compute resources such as execution units (e.g., execution unit arrays 502A-5102E and 04A-504E in Fig. 8 (which appear to include cache 858 specifically for processing textures))… claim 1 is amended to clarify that “the image coverage pass  comprises a first pas using the one or more hardware resources of the rendering pipeline to calculate the texture coverage data; and the texture rendering pass comprises a second pass using the one or more 
Examiner disagrees.  This claim 1 limitation is taught by Morgan.  Morgan teaches, “During a first pass through the graphics pipeline of graphics system 800… a first set of texture coordinates corresponding to the texture coordinates for texel 630E is generated by texture coordinate generator 836 based on the rendering data received in step 202… Next… during a first pass through the graphics pipeline of graphics system 80, texture unit 838 is used to obtain a filtered texture sample from the texture image 300.” (Morgan col. 10, lines 15-20, lines 33-35, Fig. 8).  The graphics pipeline is a hardware pipeline with hardware resources such as a texture unit.  During a first pass through the graphics pipeline (image coverage pass), a first set of texture coordinates is generated (calculate the texture coverage data).  Then, a texture sample is generated from the coordinates.  Morgan also teaches, “… during a second pass through the graphics pipeline of graphics system 800… a second set of texture coordinates corresponding to the texture coordinates for texel 630A is generated by texture coordinate generator 836 based on the rendering data received in step 202… Next… during a second pass through the graphics pipeline of graphics system 800, texture unit 838 is used to obtain a filtered texture sample from texture image 300 based on the texture coordinates for texel 630A… the texture sample obtained in step 206 during the first pass through the graphics pipeline, which is stored in frame buffer 840, is blended with the texture sample obtained in step 206 during the second pass through the graphics pipeline… the texture sample produced in step 208 is stored in frame buffer 840.” (Morgan, col. 10, line 62-col. 11, line 4, col. 11, lines 10-15, lines 20-24, Fig. 8).  During the second pass .  
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“… the Office Action alleges at page 6 that Balci discloses a graphics pipeline 30 in Fig. 2 and an image coverage pass comprising a first pass using the one or more hardware resources of the graphics pipeline… However,… this coverage pass is a binning pas that indicates whether or not specific triangles (e.g., primitives) in the bin are actually visible in the final rendered scene.  Thus, the coverage pass identified in the Office Action is to identify triangle coverage, not texture coverage as recited in amended claim 1… Gruber discloses a texture rendering pass comprising a second pass using the one or more hardware resources of the rendering pipeline.  In support of this assertion… Gruber  appears to describe texture surfaces 604 being input to a GPU 502.  However, Gruber does not appear to describe whether the GPU 502 may process the texture surfaces using compute resources, or pipeline hardware as recited in claim 1…”
Examiner disagrees.  As discussed immediately above, Morgan teaches these limitations of claim 1.    
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.  Applicant argues:    

Examiner disagrees.  Claims 1 and 2, 3 and 14 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.  Applicant argues:    
“These rejections are based on the same interpretation of the cited references as set forth with respect to claim 1.  Thus, for at least reasons similar to those discussed above with respect to claim 1, Applicant believes the cited references do not establish a prima facie case of obviousness with respect to claims 4-13 which depend from claim 1 and recite additional novel features.”
Examiner disagrees.  Claims 1 and 4-13 have been rejected.  Please see the corresponding rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612